Citation Nr: 1426874	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for degenerative disc disease, lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for residual scar, laceration, on the anterior aspect of the medial malleolus, right ankle. 

3.  Entitlement to an evaluation in excess of 10 percent for residual scar, laceration, on the posterior aspect of the medial malleolus, right ankle.

4.  Entitlement to service connection for lumbar spine disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1974 to July 1978. 

These matters come on appeal before the Board of Veteran's Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Manila, the Republic of the Philippines (RO), which in pertinent part, denied the claim for increased rating for residual scar and declined to reopen the previously denied claim for entitlement to service connection for degenerative disc disease, lumbar spine.  The Veteran has perfected his appeal. 

During the pendency of this appeal, the RO in a February 2011 rating decision, re-characterized the Veteran's service-connected disability for residual scars, laceration, right lower calf, and awarded a separate 10 percent evaluation for residual scar, laceration, on the posterior aspect of the medial malleolus, right ankle, effective from March 3, 1998.  Since the award arose from the Veteran's original increased rating claim, it is considered part, and parcel to the increased rating claim that has been perfected on appeal, and the propriety of the separate evaluation will be considered in the decision below.  Notably, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Also, in a February 2011 statement of the case (SOC), the RO found that new and material evidence had been received to reopen the previously denied claim, and adjudicated the underlying claim on the merits.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  

In March 2012, the Veteran appeared for a VA videoconference hearing.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

A review of the claims folder shows that the Veteran has filed claims for entitlement to service connection for a bilateral heel condition, a neck disorder, a muscle wasting in right lower extremity, and a hip disorder.  While the Veteran has received a December 2010 VA notification letter regarding his claims, these issue of have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied service connection for a low back disorder

2.  The additional evidence associated with the claims folder subsequent to the RO's November 1998 rating decision relates to an unestablished fact that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  Throughout the entire period under appeal, the Veteran's residual laceration scar, on the anterior aspect of the medial malleolus, right ankle, is manifested by a healed deep non-linear scar that measures 2.8 centimeters (cm) by 4.8 cm and is tender to touch on occasion.

4. Throughout the entire period under appeal, the Veteran's residual laceration scar, on the posterior aspect of the medial malleolus, right ankle, is manifested by a healed deep non-linear scar that measures .5 cm by 2.5 cm and is tender to touch.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision which denied the Veteran's service connection claim for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the November 1998 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3. The criteria for an evaluation in excess of 10 percent for residual scar on the anterior aspect of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008) and (2013).

4.  The criteria for an evaluation in excess of 10 percent for residual scar on the posterior aspect of the right ankle have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2002), (2008) and (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b). VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); sub nom., Hartman v. Nicholson, 483 F.3d 1311   (2007).

Here, given the Board's favorable dispositions of Veteran's request to reopen his previously denied claim for degenerative disc disease of the lumbar spine, any lapse in duties to notify or assist has not prejudiced the claim.  

With respect to the Veteran's increased rating claims, VA sent a letter to the Veteran in May 2008 that addressed the notice elements concerning his claim. The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence. VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records and post-service VA medical treatment reports.  The Veteran has identified private treatment records from Dr. Quintos; however, both VA and the Veteran's attempts to obtain copies of those treatment records were unsuccessful.  The Veteran was notified of VA's unsuccessful attempts to obtain those treatment records in a December 2010 notice letter.  In addition, at the March 2012 hearing, the Veteran testified that he was unable to obtain copies of those treatment records.  

To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.  Pertinently, during the March 2012 hearing, the Veteran denied seeking VA treatment for his residual scar.  See hearing transcript, page 8. 

VA provided the Veteran with VA scar examinations in June 2008 and January 2011 to evaluate the severity of his disability.  In each of the examination reports, the VA examiner recorded the Veteran's reported medical history and findings from clinical evaluation as well as an assessment of the Veteran's disability.  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran testified during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2) . These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks higher evaluations for his scars on his right ankle as residuals of in-service laceration wound.  The Veteran filed his claim for increased rating for residual scar disability in April 2008.  Currently, the Veteran has been awarded two separate evaluations for the residual scars on his right lower extremity, and each has been assigned a 10 percent evaluation for the deep nonlinear scar. 

The evidence of record shows that the Veteran has two scars on his right lower extremity as residual of in-service laceration wound.  The Veteran's service treatment records show that in February 1976, while onboard a naval ship, he sustained a laceration injury when his right leg "got hooked" around a stanchion after he was swept away by a wave of water during a ship maneuver.  His wound was originally sutured, but became infected shortly thereafter, and his laceration wound was not considered healed until January 1977.  

At the time of a June 2008 VA examination, the examining physician noted that the Veteran complained of increased sensitivity manifested by mild hyperesthesia, pain and tenderness on the area surrounding the residual scars.  He denied taking any medication for the disability.  The examining physician observed that the Veteran had two residual scars on his right lower extremity on the medial aspect of his right ankle.  The first scar measured 1.5 centimeters (cm) by 4 cm and was tender on palpation, with slight adherence to the underlying tissue and evidence of soft tissue loss, but was considered stable in nature.  The second scar was located on the anteromedial aspect of the right ankle and measured .5 cm by 2.5 cm, and was tender on palpation with slight adherence to the underlying tissue and with soft tissue loss, but was considered stable in nature.  The VA examiner found that neither scar resulted in limitation of motion or caused restriction in his ability to maintain employment and activities of daily living. 

The report of a January 2011 VA examination shows that the residual scar on the anterior aspect of the Veteran's right ankle was considered to be deep and nonlinear and measured 2.8 cm by 4.8 cm.  The residual scar on the posterior aspect of the right ankle was considered to be deep and nonlinear, and measured .5 cm by 1.8 cm.  Both scars were evaluated as stable and nonpainful on examination.  There was no evidence that either scar resulted in limitation of function in the right lower extremity.

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805.  The criteria for rating scars were revised twice during the pending appeal.  Regulations relating to the evaluation of scars were first revised in July 2002.  See Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 49,590 -49,599 (July 31, 2002).  The revisions were effective from August 30, 2002. The second revision was in September 2008. See 73 Fed. Reg. 54,708 -54,712 (Sept. 23, 2008).  The revisions were effective from October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The preamble for the latter change in regulations did note that an individual could request a review of their scar disability under the new regulations (and here, these regulations were applied in the February 2011 Statement of the Case); however, any increase based on the new regulations would only be effective from October 23, 2008, at the earliest. 73 Fed. Reg. 54,708.  

The Veteran's claim for benefits was filed in April 2008, which comes prior to October 23, 2008.  As such, the Board will also review the Veteran's disabilities under both the 2002 and 2008 versions of the regulations.  Since the Veteran's new award for service connection for a posterior scar was recently made effective from March 1998, that claim for an initial increased rating will be rated under all three versions of the regulation, whereas the anterior scar will only be rated under the 2002 and current regulations.  

Under the criteria in effect prior to August 30, 2002, non-burn related scars, which are not located on of the head, face, or neck, are to be rated under the criteria found at Diagnostic Codes 7803 to 7805 (2002).  Under Diagnostic Code 7803, a 10 percent rating was warranted for superficial scars that were poorly nourished with repeated ulceration under Diagnostic Code 7803.  Under Diagnostic Code 7804, a 10 percent rating was also possible for superficial scars that were tender and painful on objective demonstration.  Finally, scars could be rated on the basis of limitation of function of affected parts under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2002).  In short, there is no basis for an evaluation in excess of 10 percent for the posterior scar except on account of limitation of function, which, as described below, has not been shown in this case.

Under the rating criteria in effect as of August 30, 2002 and prior to October 28, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008). 

As indicated above, the Veteran's scars do not cover anything like the area required under Diagnostic Codes 7801 and 7802 and have not caused limitation of functioning (Diagnostic Code 7805).  There is no basis for an evaluation in excess of 10 percent for either scar under these criteria.

The Board has also considered the Veteran's residual scars under the rating criteria which took effect on October 23, 2008.  In order for the Veteran to receive an evaluation in excess of 10 percent under the revised criteria, the evidence must demonstrate that the residual scar exceeds a combined area of 12 square inches (or 77sq. cm), or is manifested by three or more scars that are painful and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2013).  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2013).  The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7801-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic 7805 (2013). 

After careful consideration, the Board concludes that under the revised rating criteria a rating in excess of 10 percent for each of the two residual scars is not warranted.  Rating criteria based on the total area of scarring are essentially unchanged and therefore do not afford a higher evaluation for the claimed scars, as each residual scar does not exceed an area of 12 square inches.  See 38 C.F.R. § 4.118, Diagnostic 7801 (2013). 

The Board has also considered whether higher evaluation would be available for based on any other disabling effects under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2002), (2008) and (2013).  Here, there is no evidence that the Veteran's residual scar disabilities cause any associated limitation of motion in his right lower extremity.

In summary, after consideration under the 2002, 2008, and current rating criteria, the evidence of record does not demonstrate that the Veteran's residual scars warrant an evaluation in excess of 10 percent each.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002), (2008) and (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Petition to Reopen Previously Denied Claim

The Veteran originally filed his claim for service connection for low back disorder in March 1998, and then revised his claim as one for degenerative disc disease of the lumbar spine in July 1998.  The RO denied his claim in a November 1998 rating decision, because the evidence failed to demonstrate a current diagnosed lumbar spine disorder that was related to his period of service.  The Veteran was notified of the denial of his claim the following month, but he did not appeal within a year of that notification, and that decision is final.  38 C.F.R. § 20.1103.  The Veteran now seeks to reopen his previously denied claim.  

At the time of the November 1998 rating decision, the evidence of record included the Veteran's service treatment records, a September 1979 VA general medical examination report, a July 1998 lumbar spine x-ray report with negative findings, and private treatment records documenting degenerative disc disease of the lumbar spine, including a magnetic resonance imaging (MRI) report, as well as statements from the Veteran.  

The additional evidence received since the November 1998 rating decision includes VA and private diagnostic evidence of degenerative disc disease, status-post mircodiscectomy, and lumbar radiculopathy, as well as treatment records documenting complaints of low back pain.  The record also now includes a September 1998 private medical statement from Dr. R.D.L., which contains a positive medical nexus between the Veteran's current degenerative disc disease of the lumbar spine and his 1976 in-service incident when he was swept away by a wave and caught in a stanchion hook.  In addition, the record also now contains the Veteran's testimony from the March 2012 hearing, in which he reported initially injuring his low back during the 1976 incident when he sustained a laceration injury to his right ankle.  As such, the additional lay and medical evidence received since the RO's November 1998 rating decision relates to unestablished facts necessary to substantiate the claim.  Further, the additional records are neither cumulative nor redundant, and they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claim for service connection of degenerative disc disease of the lumbar spine is reopened.  38 C.F.R. § 3.156(a).  For reasons described below, additional development is needed before a final Board adjudication can be made on this case. 


ORDER

Entitlement to an evaluation in excess of 10 percent for residual scar, laceration, on the anterior aspect of the medial malleolus, right ankle, is denied.  

Entitlement to an evaluation in excess of 10 percent for residual scar, laceration, on the posterior aspect of the medial malleolus, right ankle, is denied. 

New and material evidence has been received, and the claim for entitlement to service connection for lumbosacral strain is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran claims entitlement to service connection for his lumbar spine disorder.  He asserts that his current low back problems are related to his period of service, and in particular, to a 1976 incident where he was swept away by a rough wave and caught on a stanchion hook.  He asserts that during the 1976 incident, he was severely twisted around in air prior to being released and brought for medical attention.  In the alternative, he contends that his current low back problems are proximately due to residuals of the 1976 in-service laceration wound injury and treatment of his right lower extremity.  He contends that he has developed muscle wasting and weakness in his right lower extremity as a residual of the in-service injury.  As noted in the Introduction, the Veteran's claim for service connection for muscle wasting as residual to in-service injury has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred back for appropriate action. 

Notably, the lay and medical evidence suggests that the Veteran developed a limp because of muscle atrophy and weakness in his right lower extremity, which may have aggravated his low back problems.  See private treatment records as well as the Veteran's and his mother's statements in support of the case. 

Accordingly, the Board finds that the Veteran's claim for service connection for a lumbar spine disorder is inextricably intertwined with the referred claim for service connection for muscle wasting and weakness in the right lower extremity. Therefore, the claim should be considered when the development is completed on the service connection for the muscle wasting in the right lower extremity claim.  These claims must be considered together, and thus a decision by the Board on the Veteran's lumbar spine claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter addressing his claim, including under the provisions of 38 C.F.R. § 3.310.

2. Update the claims folder with the Veteran's VA treatment records since 2010. 

3. After undertaking any necessary development, adjudicate the referred claim of service connection for muscle wasting in the right lower extremity.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wished to initiate an appeal from this determination.

4. The RO must then readjudicate the issue of entitlement to service connection for lumbar spine disorder, to include as secondary to the claimed right lower extremity disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


